Citation Nr: 0506746	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  02-06 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a genitourinary 
disability, also claimed as secondary to service-connected 
residuals of a gunshot wound of the right inguinal area.

2.  Entitlement to service connection for a gastrointestinal 
disability, also claimed as secondary to service-connected 
residuals of a gunshot wound of the right inguinal area.

3.  Entitlement to service connection for a disability of the 
right lower extremity manifested by a lump between the hip 
and thigh, also claimed as secondary to service-connected 
residuals of a gunshot wound of the right inguinal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
September 1970.  His military records show that he served in 
the Republic of Vietnam and was awarded the Purple Heart 
Medal for wounds received in combat against enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied the veteran's claims for service connection for a 
genitourinary disability, a gastrointestinal disability, and 
a disability of the right lower extremity manifested by a 
lump between the hip and thigh.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

At the veteran's hearing before the Board in January 2005, he 
reported that he received medical treatment for his claimed 
genitourinary disability, gastrointestinal disability, and 
disability of his right lower extremity from a private 
physician whom he identified as "Dr. Fox" of Philadelphia, 
Pennsylvania.  The only record from Dr. Fox associated with 
the claims file is a May 2004 statement prescribing 
medications for the veteran's cardiovascular disease and 
gastrointestinal disorder.  However, the veteran reported at 
the hearing that Dr. Fox was his treating physician from 1993 
to approximately 2003, after which he discontinued receiving 
his treatment from Dr. Fox for financial reasons, and 
obtained his medical care at the Philadelphia, Pennsylvania 
VA Medical Center.  These VA medical records are not present 
in his claims file.  When a claimant brings the existence of 
pertinent private and VA medical records to VA's attention, 
VA's duty to assist the veteran requires it to attempt to 
obtain the referenced records.  See Moore v. Derwinski, 2 
Vet. App. 375 (1992); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Gross v. Derwinski, 2 Vet. App. 551 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The case is therefore 
remanded so that these absent records may be obtained and 
associated with his claims file.

The veteran filed his current claims in December 2000.  A 
review of the file indicates that shortly thereafter, he 
changed his address of residence.  He notified VA of his 
change of mailing address, but not until after VA had sent 
him notice to his former address that he had been scheduled 
for a VA medical examination pursuant to his claim.  There is 
clear evidence that the veteran failed to appear for his 
scheduled examination because of his address change, and not 
through any intentional refusal on his part to comply with VA 
procedures.  The veteran has expressed his willingness to 
appear for an examination, and a medical examination is 
necessary to determine his current diagnoses as they pertain 
to his genitourinary and digestive systems, and to the skin 
and vascular, musculoskeletal, and neurological systems of 
his right lower extremity.  Medical nexus opinions addressing 
the issues on appeal should also be obtained and associated 
with the evidence.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  The case is therefore remanded so that the 
aforementioned evidentiary development may be conducted.  

In view of the foregoing discussion, the case is remanded for 
the following actions:

1.  The RO should contact the veteran and 
request additional information with the 
necessary waivers so that it may contact 
Dr. Fox of Philadelphia, Pennsylvania, 
and obtain copies of Dr. Fox's treatment 
records of the veteran for the period 
from 1993 to 2004 for inclusion in his 
claims folder.

2.  The RO should obtain copies of the 
veteran's medical treatment records from 
service discharge to the present from the 
VA Medical Center in Philadelphia, 
Pennsylvania, for inclusion in his claims 
folder.

3.  A VA examination must be scheduled 
for the purpose of ascertaining the 
veteran's current genitourinary 
diagnosis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
any genitourinary disorder found is 
related to active duty, including whether 
any such genitourinary disorder is 
consistent with or secondary to residuals 
of gunshot wound injury to the right 
inguinal area.

4.  A VA examination must be scheduled 
for the purpose of ascertaining the 
veteran's current gastrointestinal 
diagnosis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should provide an opinion as to whether 
any gastrointestinal disorder found is 
related to active duty, including whether 
any gastrointestinal disorder found is 
consistent with or secondary to the 
residuals of gunshot wound injury to the 
right inguinal area.

5.  A VA medical examination must be 
scheduled for the purpose of ascertaining 
the current diagnosis and etiology of the 
veteran's claimed disorder affecting his 
lower right extremity, reported to be a 
lump between the hip and thigh.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The examiner should 
provide an opinion as to whether any 
lower right extremity disorder found is 
related to active duty, including whether 
any lower right extremity disorder found 
is consistent with or secondary to 
residuals of gunshot wound injury to the 
right inguinal area.

6.  The RO must notify the veteran that 
it is his responsibility to report for 
the above examinations and to cooperate 
in the development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Thereafter, the claims file must be 
reviewed to ensure that all of the 
foregoing requested development has been 
completed.  After undertaking any further 
development deemed essential in addition 
to that specified above, the claims of 
entitlement to service connection for a 
genitourinary disability, a 
gastrointestinal disability, and a 
disability of the right lower extremity 
manifested by a lump between the hip and 
thigh must be readjudicated.  If any 
benefit sought on appeal as they pertain 
to either claim remains denied, a 
Supplemental Statement of the Case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


